DETAILED ACTION

Claim Objections
Claim 1, 7, 14 are objected to because the recitation “determine a size a first portion” appears to be missing “of” for grammatical/idiomatic compliance. Appropriate correction is required.
Claim 1, 7, 14 are objected to because the recitation “second portions of the data that collectively having a size” appears to be grammatically/idiomatically deficient. Appropriate correction is required.
Claim 7 is objected to because the recitation “determine a size a first portion of the (first/second) data” appears to be grammatically/idiomatically deficient. Appropriate correction is required.



Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marinescu et al. (US PGPUB # 20180275916) in view of Segal (US PGPUB # 20110252187).
	With respect to independent claim 1, 7, 14 Marinescu discloses: An object storage system [Marinescu fig 1], comprising: 
at least main storage device comprises a data-alignment characteristic - Marinescu fig 1, paragraph 0016, 0018]; 
	persistent memory comprising non-volatile memory that is accessible in a random access, byte-addressable manner [A persistent scratch buffer 106 may serve as an auxiliary data store to commit transacted write operations. In accordance with the present disclosure, the persistent scratch buffer 106 may be any suitable persistent data store. The persistent scratch buffer 106 may be a block-based device or byte-addressable storage. In some embodiments, the persistent scratch buffer 106 may be data storage device separate from the main storage device, such as depicted in FIG. 1. Referring for a moment to FIG. 1A, in other embodiments, the persistent scratch buffer 106' may be allocated from the main storage device 16 and configured with physical sectors having the same size as the physical sectors of the main storage device 16. For example, the persistent scratch buffer 106' may be a separate partition defined on the main storage device 16 - Marinescu fig 1, paragraph 0021]; and 
	a controller coupled to the storage medium and the persistent memory [logical block manager functional as controller - Marinescu fig 1], the controller being configured to: 
	receive data from an application for a append operation [512-byte emulation (512e) in order to allow legacy systems to use 4 KB native storage while avoiding time-consuming, expensive, and error-prone changes to such systems. 512-byte emulation allows a system to perform I/O using 512 B logical sectors, but which in reality take place on 4 KB physical sectors. Typically, 512-byte emulation involves read-modify-write (RMW) operations when doing write operations - Marinescu 0004]; 
	determine a size a first portion of the data to be a size of the data divided by a first integer multiple of a size of the data-alignment characteristic of the storage medium, the first integer multiple being greater than 0 [4kb divided by 8 is a multiple of 512b - Marinescu 0004, 0037]; 
	determine a size of a second portion of the data to be a remainder of the size of the data divided by the first integer multiple of the size of the data-alignment characteristic of the storage medium [At block 314, the logical block manager 102 may determine whether or not there is any more write data to process. For example, if the write data in the write command comprises an integer multiple of 8 logical blocks of write data, then each group of 8 logical blocks may be written directly to the main storage device 16 (block 322), with no data remaining to be written in the end. On the other hand, if the write data does not comprise an integer multiple of 8 logical blocks, then the logical blocks of write data may be processed one logical block at a time. The logical block manager 102 may use a counter (not shown) or other suitable tracking mechanism to keep track of how much of the write data in the write command has been processed - Marinescu 0045]; 
	store in the storage medium the first portion of the data based on the first integer multiple being greater than 0 [Marinescu 0004, 0037, 0049 in view of 0045, 0048]; 
persistent scratch buffer 106 used for staging data - Marinescu fig 1] the second portion of the data based on a size of the second portion of the data being greater than 0, the second portion of the data being staged in the persistent memory with other second portions of data received with previously received append operations [multiple slots for staging portions of data in persistent scratch buffer - Marinescu 0045, 0053-0054 & 0029-0034]; and 
	store in the storage medium staged second portions of the data that collectively having a size that is a second integer multiple of the size of the data-alignment characteristic of the storage medium, the second integer multiple being greater than 0 [collective data from scratch buffer may be stored to storage medium, the collective size of multiple slots of data within scratch buffer being an integer multiple of 512b - Marinescu 0079-0084; given the case where a number of unused blocks in the persistent scratch buffer are used as trigger; see also paragraphs 0117-0118].  
	Marinescu does not explicitly disclose “a controller” although the logical block manager is understood to substantially correspond to or implicitly teach a controller.
	Nevertheless, in the same field of endeavor Segal teaches storing data in a non-volatile memory including a multi-level cell and single-level cell memory portions. To write a dataset to the non-volatile memory, if the size of the dataset is equal to the size of pages in the multi-level cell memory portion, the dataset may be written directly to the multi-level cell memory portion to fill an integer number of pages in a single write operation. However, if the size of the dataset is different than the size of the multi-level cell memory pages, at least a portion of the dataset may be temporarily written to the single-level cell memory portion until data is accumulated in a plurality of write operations having a size equal the size of the multi-level cell memory pages (Segal abstract).  A control module 114 (controller) is used to perform access/control operations on the memory (Segal fig 1, paragraph 0053, 0067).
	Therefore Marinescu in view of Segal teaches all limitations of the instant claim(s).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform access/control operations on a memory using a controller in the invention of Marinescu as taught by Segal because it would be advantageous for aligning write data with a particular storage media so as to avoid empty gaps (fragmentation) in the memory (Segal 0023in view of 0026)   
	With respect to independent claim 7 & 14 since the instant claim(s) is/are substantially similar in scope relative to claim 1, it/they is/are rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim(s) contain(s) one or more limitations which appear to be worded such that they are unique to the instant claim(s) and which are addressed by the combination of cited references as follows:
	receive second data from the application for a second append operation that is subsequent to the first append operation [a plurality of append operations may add data to the scratch buffer – Marinescu fig 3; 512-byte emulation (512e) in order to allow legacy systems to use 4 KB native storage while avoiding time-consuming, expensive, and error-prone changes to such systems. 512-byte emulation allows a system to perform I/O using 512 B logical sectors, but which in reality take place on 4 KB physical sectors. Typically, 512-byte emulation involves read-modify-write (RMW) operations when doing write operations - Marinescu 0004]; 
	determine a size a first portion of the second data to be a size of the second data divided by a second integer multiple of a size of a data-alignment characteristic of the storage medium, the second integer multiple being greater than 0 [4kb divided by 8 is a multiple of 512b - Marinescu 0004, 0037; At block 314, the logical block manager 102 may determine whether or not there is any more write data to process. For example, if the write data in the write command comprises an integer multiple of 8 logical blocks of write data, then each group of 8 logical blocks may be written directly to the main storage device 16 (block 322), with no data remaining to be written in the end. On the other hand, if the write data does not comprise an integer multiple of 8 logical blocks, then the logical blocks of write data may be processed one logical block at a time. The logical block manager 102 may use a counter (not shown) or other suitable tracking mechanism to keep track of how much of the write data in the write command has been processed - Marinescu 0045]; 
	determine a size of a second portion of the second data to be the size of the second data divided by the second integer multiple of the size of the data-alignment characteristic of the storage medium [4kb divided by 8 is a multiple of 512b - Marinescu 0004, 0037; At block 314, the logical block manager 102 may determine whether or not there is any more write data to process. For example, if the write data in the write command comprises an integer multiple of 8 logical blocks of write data, then each group of 8 logical blocks may be written directly to the main storage device 16 (block 322), with no data remaining to be written in the end. On the other hand, if the write data does not comprise an integer multiple of 8 logical blocks, then the logical blocks of write data may be processed one logical block at a time. The logical block manager 102 may use a counter (not shown) or other suitable tracking mechanism to keep track of how much of the write data in the write command has been processed - Marinescu 0045]; 
	store in the storage medium the first portion of the second data based on the second integer multiple being greater than 0 [Marinescu 0004, 0037, 0049 in view of 0045, 0048]; 
	stage in the persistent memory the second portion of the second data based on a size of the second portion of the second data being greater than 0 [persistent scratch buffer 106 used for staging data - Marinescu fig 1; multiple slots for staging portions of data in persistent scratch buffer - Marinescu 0045, 0053-0054 & 0029-0034]; and 
	store in the storage medium the second portion of the first data and the second portion of the second data staged in the persistent memory that collectively having a size that is a third integer multiple collective data from scratch buffer may be stored to storage medium, the collective size of multiple slots of data within scratch buffer being an integer multiple of 512b - Marinescu 0079-0084; given the case where a number of unused blocks in the persistent scratch buffer are used as trigger; see also paragraphs 0117-0118]. 
	With respect to dependent claim 2, 8, 15 Marinescu/Segal discloses wherein the controller is further configured to: use a mapping table to indicate that the first portion of the data is stored in the storage medium based on the first integer multiple being greater than 0; and use the mapping table to indicate that the second portion of the data is stored in persistent memory based on the size of the second portion of the data being greater than 0 [Marinescu 0039-0041, 0022, 0058-0065 & fig 5]. 
	With respect to dependent claim 4, 11, 18 Marinescu/Segal discloses wherein the persistent memory comprises one of a non-volatile dual inline memory (NVDIMM) and a storage class memory (SCM) [storage class memory - Marinescu 0021 in view of 0016].
	With respect to dependent claim 5, 12, 19 Marinescu/Segal discloses wherein the data-alignment characteristic is 512 bytes [Marinescu 0016, 0018].
	With respect to dependent claim 6, 13, 20 Marinescu/Segal discloses wherein the storage medium comprises one of a solid-state drive (SSD) and a hard drive (HD) [Marinescu 0016, 0018].


Claims 3, 10, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marinescu/Segal further in view of Chambliss et al. (US PGPUB # 20160313919).
	With respect to dependent claim 3, 10, 17 Marinescu/Segal does not explicitly disclose random access memory having a power supply with battery backup. Nevertheless, in the same field of endeavor Chambliss teaches computer storage devices using sub-block input/output (I/O) commands (Chambliss title, abstract) wherein random access memory (RAM) buffers are protected from power outages by a capacitor or battery that may power the RAM buffers in case of power outage – Chambliss 0013. Therefore Marinescu in view of Segal further in view of Chambliss teaches all limitations of the instant claim as follows: wherein the persistent memory comprises random access memory having a power supply with battery backup [random access memory (RAM) buffers … protected from power outages by a capacitor or battery that may power the RAM buffers in case of power outage – Chambliss 0013.  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use random access memory having a power supply with battery backup in the invention of Marinescu & Segal as taught by Chambliss because it would be advantageous for protecting byte-addressable RAM memory from data loss in the event of power failure/loss (Chambliss 0013).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ou US PGPUB # 20200097406 teaches: Configurable burst optimization for a parameterizeable buffer wherein: An incoming write request received from a client is accessed. The incoming write request comprises a write command to transfer write data to a buffer memory. An initial portion of the write data is written to the buffer memory. An alignment of a final portion of the write data with respect to a memory bank width of the buffer memory is determined. The client is determined to be designated as a burst-overwrite client. In response to determining that the final portion of the write data is unaligned with the memory bank width of the buffer memory, the final portion of the write data is written to the buffer memory without preserving previously stored data based on the client being designated as a burst-overwrite client. 
Oza US PGPUB # 20060036817 teaches: Supporting memory unaligned writes in a memory controller wherein: A first write request to a memory device in a queue is processed. The first write request is sent to a read modify write (RMW) engine in response to determining that the first write request is unaligned with respect to a first memory location in the memory device. A second write request that is aligned with respect to a second memory location in the memory device is processed. A determination is made of whether there is one write request pending in the RMW engine to the second memory location. The second write request is executed in response to determining that there is no write request pending in the RMW engine. 
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133